87 F.3d 1025
71 Fair Empl.Prac.Cas. (BNA) 352
Sheila CARTER, Appellant,v.LUTHERAN MEDICAL CENTER;  Tom Jacob;  Michael Meyers, Appellees,Equal Employment Opportunity Commission, Amicus Curiae.
No. 95-2262EM.
United States Court of Appeals,Eighth Circuit.
Submitted June 20, 1996.Decided July 5, 1996.

Sheila Carter, proceeded pro se.
Karen M. Moran, E.E.O.C., Washington, DC, for Amicus Curiae, on behalf of Appellant.
Toni H. Blackwood, Kansas City, MO (Gary E. Ambrust, on the brief), for Appellee.
Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sheila Carter appeals the district court's orders dismissing Carter's employment discrimination action, see Carter v. Lutheran Medical Center, 879 F.Supp. 94 (E.D.Mo.1995), and denying Carter's motion for reconsideration.   Although we are hesitant to dismiss a civil rights claim brought by a pro se litigant, Carter's appeal must be dismissed because her brief presents no question for us to decide.   See Fed.  R.App. P. 28;  Slack v. St. Louis County Gov't, 919 F.2d 98, 99-100 (8th Cir.1990) (per curiam).   Among other shortfalls, Carter's brief neither provides a statement of the issues presented for our review nor identifies any basis of alleged error by the district court.   Additionally, we decline to consider issues raised in the amicus brief filed by the Equal Employment Opportunity Commission, an interested nonparty which was not involved in the proceedings below.   See Continental Ins. Co. v. Northeastern Pharmaceutical & Chemical Co., 842 F.2d 977, 984-85 (8th Cir.), cert. denied, 488 U.S. 821, 109 S.Ct. 66, 102 L.Ed.2d 43 (1988);  Preservation Coalition, Inc. v. Pierce, 667 F.2d 851, 861-62 (9th Cir.1982).   Although the amicus invites us to reach the question of individual supervisory liability under Title VII, we are unwilling to consider a significant employment law issue given Carter's apparent failure properly to serve her employer and one of her individual supervisors.   We thus leave this circuit's "not yet addressed" issue for another day.   See Carter, 879 F.Supp. at 95.   We dismiss Carter's appeal.   See 8th Cir.  R. 47B.